DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on March 18, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEVIN T TRUONG/           Supervisory Patent Examiner, Art Unit 3775                                                                                                                                                                                             
Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 19-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiat et al. (US 2015/0282856), herein referred to as Haiat, and in view of Umemura et al. (US 5,025,655), herein referred to as Umemura, and further in view of Bucar et al. (US 2012/0220430), herein referred to as Bucar.
Regarding claims 1, 2, Haiat discloses a method comprising detecting, using a force sensor (12) located on a striking surface (11) secured to a driving device (10) (figure 1), an impact force (Abstract) exerted by the striking surface (11) on a target object (1).
Yet, Haiat lacks wherein the force sensor disposed/located within a striking component.
However, Umemura teaches a sensor (element “S”) (figure 1) disposed/located within a striking component (4) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haiat’s force sensor located on a striking surface with the sensor disposed/located within a striking component as taught by Umemura, since such a modification would provide an alternative location for the force sensor, wherein the benefit of having the sensor contained within the striking component would further prevent damage on the sensor during impaction. 
The modified Haiat's method has outputting a voltage from the force sensor (the modified Haiat’s impactor having the force sensor located within a striking component) to circuitry (¶54 of Haiat) controlling a lighting component (visual alarm means 33, ¶77 of Haiat) but lacks displaying, using the lighting component, a first visual indication of the impact force based on the output voltage, wherein when the impact force falls below a first threshold, outputting the voltage causes the lighting component to display a first color light, wherein when the impact force exceeds a second threshold, outputting the voltage causes the lighting component to display a second color light, and wherein when the impact force falls between the first and second thresholds, outputting the voltage causes the lighting component to display a third color light.
However, Bucar teaches outputting a voltage (¶55) from a force sensor (18 or 20) (¶25) to circuitry controlling a lighting component (¶74), and displaying, using the lighting component (¶74), a first visual indication of the impact force based on the output voltage (¶74), wherein when the impact force falls below a first threshold (¶74), outputting the voltage causes the lighting component to display a first color light, (e.g. red) wherein when the impact force exceeds a second threshold (¶74), outputting the voltage causes the lighting component to display a second color light (e.g. green), and wherein when the impact force falls between the first and second thresholds (¶74), outputting the voltage causes the lighting component to display a third color light (e.g. yellow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haiat's method with displaying, using the lighting component, a first visual indication of the impact force based on the output voltage, wherein when the impact force falls below a first threshold, outputting the voltage causes the lighting component to display a first color light, wherein when the impact force exceeds a second threshold, outputting the voltage causes the lighting component to display a second color light, and wherein when the impact force falls between the first and second thresholds, outputting the voltage causes the lighting component to display a third color light as taught by Bucar, since such a modification would indicate to the surgeon/user the magnitude of the impact force based on the color lights.
Thus, the modified Haiat's method has the lighting component (¶74 of Bucar) configured to (i.e. capable of) illuminate at least a portion of the striking component (4 of Umemura).
Regarding claim 3, the modified Haiat's method has wherein displaying the second color light (¶74 of Bucar) indicates potential damage to an implant (2, 26 of Haiat) and displaying the first color light (¶74 of Bucar) indicates an insufficient force to seat the implant (2, 26 of Haiat).
Regarding claim 4, the modified Haiat's method further comprising setting the first and second thresholds (¶74 of Bucar) in reference to one or more patient parameters (4 of Haiat).
Regarding claim 5, the modified Haiat's method has wherein the impact force is exerted by the striking component (4 of Umemura) on a target object (figure 1 of Haiat), the target object including one of a bone of a patient (3 of Haiat), an implant, a trial, or a test object.
Regarding claim 7, the modified Haiat's method has wherein detecting the impact force includes using a force ring (col. 3, ll. 1-2 of Umemura) within the striking component (4 of Umemura) that is compressed by the impact force to determine the impact force (Abstract of Umemura).
Regarding claim 8, the modified Haiat's method has wherein detecting the impact force includes using a piezo-electric sensor (col. 3, ll. 1-2 of Umemura) within the striking component (4 of Umemura) to determine the impact force (Abstract of Umemura).
Regarding claim 9, the modified Haiat's method has wherein the driving device is a surgical mallet (figure 1 of Haiat).
Regarding claims 19, 20, Haiat discloses at least one machine-readable medium (30) (¶54) including instructions (¶77) for presenting visual feedback (¶77), which when executed by a striking surface (11) coupled to a driving device (10), causes the striking surface (11) to: detect, using a force sensor (12) disposed on a striking surface (11) attached to the driving device (10) prior to impact (figure 1 ), an impact force (Abstract) exerted by the striking surface (11) on a target object (1 ).
Yet, Haiat lacks wherein the force sensor is disposed within a striking component.
However, Umemura teaches a sensor (element “S”) (figure 1) disposed/located within a striking component (4) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haiat’s force sensor located on a striking surface with the sensor disposed/located within a striking component as taught by Umemura, since such a modification would provide an alternative location for the force sensor, wherein the benefit of having the sensor contained within the striking component would further prevent damage on the sensor during impaction. 
The modified Haiat's at least one machine-readable medium has output a voltage from the force sensor (the modified Haiat’s impactor having the force sensor located within a striking component) to circuitry (¶54 of Haiat) controlling a lighting component (visual alarm means 33, ¶77 of Haiat) but lacks display, using the lighting component, a first visual indication of the impact force based on the output voltage, wherein the instructions further cause the striking component to, when the impact force falls below a first threshold, cause the lighting component to display a first color light, wherein when the impact force exceeds a second threshold, cause the lighting component to display a second color light, and wherein when the impact force fails between the first and second thresholds, cause the lighting component to display a third color light.
However, Bucar teaches outputting a voltage (¶55) from a force sensor (18 or 20) (¶25) to circuitry controlling a lighting component (¶74), and display, using the lighting component (¶74), a first visual indication of the impact force based on the output voltage (¶74), wherein when the impact force falls below a first threshold (¶74), outputting the voltage causes the lighting component to display a first color light, (e.g. red) wherein when the impact force exceeds a second threshold (¶74), outputting the voltage causes the lighting component to display a second color light (e.g. green), and wherein when the impact force falls between the first and second thresholds (¶74), outputting the voltage causes the lighting component to display a third color light (e.g. yellow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haiat's at least one machine-readable medium with display, using the lighting component, a first visual indication of the impact force based on the output voltage, wherein when the impact force falls below a first threshold, outputting the voltage causes the lighting component to display a first color light, wherein when the impact force exceeds a second threshold, outputting the voltage causes the lighting component to display a second color light, and wherein when the impact force falls between the first and second thresholds, outputting the voltage causes the lighting component to display a third color light as taught by Bucar, since such a modification would indicate to the surgeon/user the magnitude of the impact force based on the color lights.
Thus, the modified Haiat's at least one machine-readable medium including instructions has the lighting component (¶74 of Bucar) configured to (i.e. capable of) illuminate at least a portion of the striking component (4 of Umemura).
Regarding claim 21, Haiat discloses a method comprising detecting, using a force sensor (12) disposed on a striking surface (11) connected to a driving device (10) prior to impact (figure 1). 
Yet, Haiat lacks wherein the force sensor is disposed within a striking component.
However, Umemura teaches a sensor (element “S”) (figure 1) disposed/located within a striking component (4) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haiat’s force sensor located on a striking surface with the sensor disposed/located within a striking component as taught by Umemura, since such a modification would provide an alternative location for the force sensor, wherein the benefit of having the sensor contained within the striking component would further prevent damage on the sensor during impaction. 
Thus, the modified Haiat’s method has an impact force (Abstract of Haiat) exerted on a target object (1 of Haiat) by an impact surface of the striking component (4 of Umemura), outputting a voltage from the force sensor (the modified Haiat’s impactor having the force sensor located within a striking component) to circuitry (¶54 of Haiat) controlling a lighting component (visual alarm means 33, ¶77 of Haiat) but lacks displaying, using the lighting component, a first visual indication of the impact force based on the output voltage.
However, Bucar teaches outputting a voltage (¶55) from a force sensor (18 or 20) (¶25) to circuitry controlling a lighting component (¶74), and display (40), using the lighting component (¶74), a first visual indication of the impact force based on the output voltage (¶74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Haiat's method with displaying, using the lighting component, a first visual indication of the impact force based on the output voltage as taught by Bucar, since such a modification would indicate to the surgeon/user the magnitude of the impact force based on the color lights.
Thus, the modified Haiat's method has the lighting component (¶74 of Bucar) configured to (i.e. capable of) illuminate at least a portion of the striking component (4 of Umemura).
Regarding claim 23, the modified Haiat's method has wherein detecting the impact force includes using a force ring (col. 3, ll. 1-2 of Umemura) within the striking component (4 of Umemura) that is compressed by the impact force to determine the impact force (Abstract of Umemura).
Regarding claim 24, the modified Haiat's method has wherein detecting the impact force includes using a piezo-electric sensor (col. 3, ll. 1-2 of Umemura) within the striking component (4 of Umemura) to determine the impact force (Abstract of Umemura).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiat, Umemura, Bucar as applied to claim 21 above, and further in view of Appel et al. (US 5,108,400), herein referred to as Appel.
Regarding claim 25, the modified Haiat's method discloses all the features/elements as claimed but lacks wherein the target object is one of a broach or a ball driver, and wherein detecting the impact force exerted includes detecting the impact force imparted to the broach or the ball driver by the striking component.
However, Appel teaches wherein a target object is a broach (16) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the modified Haiat's target object (e.g. device) with a broach as taught by Appel, since such a modification would allow the surgeon to broach and place a different type of prosthesis in a bone of a patient.
Thus, the modified Haiat's method has detecting the impact force (via force sensor) imparted to the broach (16 of Appel) by the striking component (4 of Umemura).

Allowable Subject Matter
Claims 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed March 18, 2022, with respect to the rejection(s) of claim(s) 1-9 and 19-25 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Haiat, Umemura, Bucar, see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775